DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-2, 5-16, and 19-24 (renumbered as 1-20, for issue) are allowed. 
Independent claims 1, 15 and 20 respectively recite the limitations: 
capturing, by a camera, a first image of an item at a first time, the first image comprising a view of at least two or more surfaces of the item;
computing first dimensions of the item based on the first image;
storing the first dimensions;
capturing, by the camera, a second image of the item at a second time, the second image comprising a view of a single surface of the item;
computing second dimensions of the item based on the second image;
comparing the second dimensions of the item based on the second image with the first dimensions of the item based on the first image;
comparing one or more surface features of the item in the second image with one or more surface features of the item in the first image, wherein the one or more surface features comprise at least one of a logo, a bar code pattern, and a corresponding chromatic characteristic of a respective surface; and
in response to determining that the second dimensions are not within a predefined threshold of the first dimensions of the item, rejecting the second dimensions based on the second image.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667